PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peter J. Tezza II, et al. 
Application No. 15/929,879
Filed: May 27, 2020
For: VEHICLE WITH A SLIDE-UP ROOF

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed April 19, 2022, to revive the above-identified application, 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. David Michie appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor' s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed January 18, 2022. The issue fee was timely paid on 
April 4, 2022.  Accordingly, the application became abandoned April 5, 2022.  A Notice of Abandonment was mailed on April 11, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed declarations; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received April 6, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions